 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                   CASE NO. 18-06036-BKT13
 4   RAMON L BARRETO GINORIO                  Chapter 13

 5

 6
     xx-xx-4006
 7
                    Debtor(s)                     FILED & ENTERED ON OCT/18/2019
 8

 9                     NOTICE RESCHEDULING HEARING ON CONFIRMATION

10         The hearing on confirmation scheduled for November 22, 2019 at 2:30 PM

11   will now be held on November 15, 2019 at 2:30 PM, at the United States Bankruptcy

12   Court, Jose V. Toledo Federal Building and U.S. Courthouse, 300 Recinto Sur,

13   Courtroom No. 1, Second Floor, San Juan, Puerto Rico.

14         Deadline to Object to Confirmation of the Plan: Objections must be filed

15   not later than seven (7) days prior the hearing on confirmation as per P.R. LBR

16   3015-3.

17         In San Juan, Puerto Rico, this 18 day of October, 2019.

18

19                                        MARIA DE LOS ANGELES GONAZALEZ, ESQ.

20                                                  Clerk of Court

21                                        By: Carmen Figueroa

22                                                   Case Manager

23

24

25

26

27

28

29

30

31

32
